COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Arnold Shields, Individually, d/b/a Galveston Service
                            Company, d/b/a Blu Shields Construction, and Blu Shields
                            Construction, LLC v. Commercial State Bank, Douglas
                            Faver, Scott Conkling, Melissa Conkling, Suzanne Hubbard,
                            Daniel Jurgena, Roxanne Tomolialo, Joseph Cox, Thomas
                            Walsh and Gina F. Dominique

Appellate case number:      01-16-00643-CV

Trial court case number:    2015-06750

Trial court:                129th District Court of Harris County

       On November 1, 2016, this Court’s Order, among other things, dismissed as moot
the pro se appellants’ amended motion to compel the district clerk to produce all items
requested on their requests and directed appellants to retain counsel for Blu Shields
Construction, LLC, within thirty days of that Order, or else that appellant may be
dismissed without further notice. On November 29, 2016, the pro se appellants filed a
“Motion for Continuance for the Brief of Appellants,” requesting a ninety-day extension
of time to file their brief because, among other reasons, they submitted a fourth request to
the district clerk on November 29, 2016, for such items as a “Copy of all notices sent out
by U.S. Mail, email’s, text’s related to Cause No. 2015-06750.”


       The clerk’s record, with the standard list of documents, was already picked up by
the pro se appellants from the Clerk of this Court on November 16, 2016. Appellants are
notified that any additional items must be specifically described in a request to the district
clerk who “will disregard a general designation, such as one for ‘all papers filed in the
case.’” TEX. R. APP. P. 34.5(b)(2).


      Although the clerk’s record was filed in this Court on November 11, 2016, the
Clerk of this Court notified appellants on September 14, 2016, that the reporter’s record
was not filed due to appellants’ failure to request and pay for it. That notice also notified
appellants that this Court may set the briefing schedule and decide the appeal without the
reporter’s record unless appellants filed evidence of requesting and paying for that record
by September 26, 2016. Although the pro se appellants failed to respond timely to the
Clerk’s notice, they also requested more time to file their brief because they need more
time to find counsel for Blu Shields Construction, LLC. Thus, appellants’ extension
request is GRANTED, in part, for 30 days from the date of this Order.

       Accordingly, appellants are ORDERED either to find counsel who shall file a
notice of appearance within 30 days of this order or else the pro se appellants must
request and pay, or make arrangements to pay, for the reporter’s record within 30 days of
this order. If appellants fail to comply with this Order in a timely manner, this Court
will dismiss Blu Shields Construction, LLC, and set the briefing schedule and consider
and decide this appeal on those issues or points that do not require a reporter’s record for
a decision. See TEX. R. APP. P. 37.3(c)(1), (2), 42.3(b), (c).


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: December 6, 2016